Information to identify the case:
Debtor 1              Miriam L. Champy                                                  Social Security number or ITIN        xxx−xx−9743
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Pennsylvania
                                                                                        Date case filed for chapter 7 11/8/19
Case number:          5:19−bk−04802−RNO


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             09/19

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Miriam L. Champy

2.      All other names used in the
        last 8 years

3.     Address                               100 Beach Pl
                                             Shohola, PA 18458−4441

4.     Debtor's attorney                     Jeffrey S. Treat                                       Contact phone 570 253−1209
                                             926 Court Street
       Name and address                      Honesdale, PA 18431                                    Email: jstreat@ptd.net

5.     Bankruptcy trustee                    Mark J. Conway (Trustee)                               Contact phone 570 343−5350
                                             502 South Blakely Street
       Name and address                      Dunmore, PA 18512                                      Email: PA40@ecfcbis.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 5:19-bk-04802-RNO                         Doc 6 Filed 11/12/19 Entered 11/12/19 09:22:44                             Desc Ch
                                                   7 First Mtg I/J No POC Page 1 of 3
Debtor Miriam L. Champy                                                                                     Case number 5:19−bk−04802−RNO

Receiving Court Issued Orders and Notices by E−Mail: (1) Anyone can register for the Electronic Bankruptcy Noticing
program at ebn.uscourts.gov. (2) Only Debtors can register for DeBN (Debtor's Electronic Bankruptcy Noticing) by filing a DeBN
Request form (www.pamb.uscourts.gov/debn−form), with the Clerk of Court. Both options are FREE and allow the clerk to
quickly send you Court Issued Orders and Notices by E−Mail.

6. Bankruptcy clerk's office                   U.S. Bankruptcy Court                                        Hours open:
                                               274 Max Rosenn U.S. Courthouse                               Monday − Friday 9:00 AM to 4:00
   Documents in this case may be filed at this 197 South Main Street                                        PM
   address. You may inspect all records filed Wilkes−Barre, PA 18701
   in this case at this office or online at
   www.pacer.gov.                                                                                           Contact phone (570) 831−2500

                                                                                                            Date: 11/12/19

7. Meeting of creditors                         December 6, 2019 at 02:30 PM                                Location:

   Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Wm J Nealon Fed Bldg/US
   questioned under oath. In a joint case,      later date. If so, the date will be on the court            Courthouse, room to be
   both spouses must attend. Creditors may
   attend, but are not required to do so.       docket.                                                     determined, Washington &
                                                                                                            Linden Streets, Scranton, PA
                                                    *** Valid photo identification and proof of social      18503
                                                             security number are required ***


8. Presumption of abuse                         The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                Filing deadline: 2/4/20
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                exempt. If you believe that the law does not authorize an
                                                exemption claimed, you may file an objection.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a
                                                proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                objection by the deadline to object to exemptions in line 9.

    Case 5:19-bk-04802-RNO                       Doc 6 Filed 11/12/19 Entered 11/12/19 09:22:44                                      Desc Ch
                                                7 First Mtg I/J No POC Page 2 of 3
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline        page 2




    Case 5:19-bk-04802-RNO                     Doc 6 Filed 11/12/19 Entered 11/12/19 09:22:44                             Desc Ch
                                              7 First Mtg I/J No POC Page 3 of 3
